                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                   Plaintiff,                    )
                                                 )
       v.                                        )   Case No. 19-00265-01-CR-W-BP
                                                 )
JAMAL C. FRANKLIN,                               )
                                                 )
                   Defendant.                    )

                                           ORDER

        On August 26, 2019, Defendant was ordered to undergo a competency evaluation. (Doc.

17.) Defendant was examined by Tiffany K. Smith, Psy.D., Forensic Psychologist. It is the

opinion of Dr. Smith that Defendant is competent to proceed. (Doc. 25.) During a hearing held

before United States Magistrate Judge John T. Maughmer on March 4, 2020, Defendant and the

Government stipulated to Dr. Smith’s report and no other evidence was offered. (See Doc. 27.)

Thereafter, Judge Maughmer issued a Report recommending that the Court find that Defendant is

competent to proceed. (Doc. 28.) No party objected to the Report and Recommendation, and the

time for doing so has passed. Accordingly, after reviewing the Record (including Dr. Smith’s

report), it is

        ORDERED that the Report and Recommendation of Judge Maughmer is adopted in its

entirety, and this Court finds that Defendant is competent.

IT IS SO ORDERED.




                                                     _/s/Beth Phillips
                                                     BETH PHILLIPS, CHIEF JUDGE
DATE: March _19_, 2019                               UNITED STATES DISTRICT COURT
